In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated March 16, 2004, which granted the defendants’ motion for summary judgment dismiss*340ing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) through the submission of an affirmed medical report by their examining orthopedist (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The reports of the plaintiffs physicians indicated that the plaintiff did not sustain any significant limitations as a result of the accident or any lasting injuries. When considered with the plaintiffs own deposition testimony that she had resumed working full-time, and was walking and weightlifting on a regular basis within a short period of time after the accident, the plaintiffs evidence failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment. Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.